     Case 3:19-cv-00808-M-BN Document 20 Filed 07/20/20       Page 1 of 1 PageID 1983



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CYNTHIA P.,                                  §
                                             §
                  Plaintiff,                 §
                                             §
V.                                           §           No. 3:19-cv-00808-M-BN
                                             §
ANDREW M. SAUL,                              §
Commissioner of Social                       §
Security Administration,                     §
                                             §
                 Defendant.                  §

                                          ORDER

           On June 23, 2020, the Findings, Conclusions and Recommendation of the

     United States Magistrate Judge [Dkt. No. 19] (“Report”) was entered, recommending

     that the court reverse the Commissioner’s decision, and remand the case for further

     administrative proceedings.

           After reviewing the briefs, file, record in this case, and Report, the court

     determines that the magistrate judge’s findings and conclusions are correct and

     accepts them as those of the court. Accordingly, the Commissioner’s decision is

     REVERSED; and this case is REMANDED for further proceedings consistent with

     the magistrate judge’s Report.

           SO ORDERED this 20th day of July 2020.
